PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/215,148
Filing Date: 10 December 2018
Appellant(s): Shibuya, Makoto



__________________
Andrew Dawn Jos
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/08/2021.
(1) GROUNDS OF REJECTION TO BE REVIEWED ON APPEAL
Every ground of rejection set forth in the Office action dated 08/18/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) RESTATEMENT OF REJECTION
The following ground(s) of rejection are applicable to the appealed claims.
A) – Rejection of claims 1-9 and 11-18 under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
B) – Rejection of claim 1, 3, and 6-9 under 35 U.S.C. 102(a)(1) as being anticipated by Koduri (US 2013/0307117 A1).

(2) RESPONSE TO ARGUMENT
A) – Rejection of claims 1-9 and 11-18 under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
Appellants argue that the term “wedge bonded” in claims 1 and 11 is supported in the amended specification [0037] (App. Br. 5).  Appellants also argue that claims 1 and 11 are device claims, which do not require method steps of how a wedge bond is formed (App. Br. 5).  These arguments are not found persuasive since the amended specification [0037] filed on 01/15/2020 newly adding “In one example, the wires 120, 140 are attached to the leadframe via wedge bonds as illustrated in Fig. 8” rather introduces new matter into the original attached to the leadframe 100 without providing a specific wedge wire bonding for the support of the term “wedge bonded” (Paragraph [0037] filed on 12/10/2018) [underlying for clarity].  Furthermore, while Appellants also rely on Fig. 8 for the support of the wires 120 and 140 “wedge bonded” to the leadframe 100, Appellants do not explain how and why Fig. 8 provides the support.  It is rather noted that while there are various wire bonding types such as ball bonding, wedge bonding, and thermosonic bonding, one skilled in the art would not have recognized that Fig. 8 alone would provide wedge wire bonding characteristics for the support of the term “wedge bonded”.  Accordingly, neither original paragraph [0037] nor Fig. 8 would provide the support for the term “wedge bonded” in claims 1 and 11.

B) – Rejection of claim 1, 3, and 6-9 under 35 U.S.C. 102(a)(1) as being anticipated by Koduri (US 2013/0307117 A1).
Appellants argue that Koduri fails to teach the limitation “portions of the first bond wire and the second bond wire overlap with each other from a top view of the IC package” in claim 1 since the term top view has an ordinary and customary meaning to view from the top view of the package, not from a side view of the package (App. Br. 6).  This argument is not found persuasive since the rejected claim 1 does not recite any limitation specifying orientation of the IC package to define/limit what is considered "a top view of the IC package" (Claim 1).  For example, Appellants define/limit what would be considered a top view of the IC package 100 the top view being from a plane perpendicular to the plane along the surface of 160”).  Furthermore, under the broadest reasonable interpretation of claim 1 not specifying the orientation of the IC package and in light of the specification, Fig. 10 of the instant application supports claim 1 having the wires 120 and 140 overlap with each other from the top-down view of the IC package specifically oriented such that end portions of the leads 107A-107C are place at the top and end portions of the leads 106A-106C are place at the bottom of the IC package or Fig. 11 of the instant application supports claim 1 having the wires 120 and 140 overlap with each other from the top-down view of the IC package specifically oriented such that the top view of the IC package is normal to a plane surface of the die 110 (Figs. 10 and 11).  Koduri’s Fig. 1 having the IC package 100 could similarly oriented such that one of the exposed plane surfaces of the substrate 110, exposed from contact pads 111a and 111b, is placed at the bottom of the IC package 100 and the other one of the exposed plane surfaces of the substrate 110, exposed from contact pads 111a and 111b, is placed at the top of the IC package 100 (Annotated Fig. 1 of Koduri in the Final Office Action, page 6).  As such, Koduri’s Fig. 1 having the IC package oriented as discussed above would provide the top-down view of the IC package 100 showing the plurality of wires 140 including 140a, 140b, and so forth would overlap with each other and would teach the limitation of claim 1 that does not specify the orientation of the IC package.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,


Primary Examiner, Art Unit 2829
Conferees:
/SUE A PURVIS/Supervisory Patent Examiner, Art Unit 2829  

/HELAL A ALGAHAIM/RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                                              


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.